Heffernan, J.
(dissenting). I dissent and vote to affirm the judgment and order under review.
The facts are stated in the opinion of the majority and hence will not be repeated.
The deed of December 23, 1936, made by the county treasurer to the county of Saratoga which attempted to divest the owner’s *679title under the tax sale was ineffectual to accomplish that object. The deed is fatally defective in that it conveys the premises to “ The County of Saratoga.” The conveyance should have run to and named the “ Board of Supervisors ” as grantee as required by section 123 of the Tax Law, made applicable to tax sales by the county treasurer by section 158. (Matter of Morse, 189 App. Div. 803.) The deed also failed to include “ a specific statement of whose title or interest is thereby conveyed, so far as appears on the record,” as required by section 154. (Sheldon v. Russell, 91 Misc. 278; affd., 173 App. Div. 991.)
These defects are jurisdictional and are not cured by section 132 of the Tax Law. (Joslyn v. Rockwell, 128 N. Y. 334; People ex rel. Boenig v. Hegeman, 220 id. 118; Lindlots Realty Corporation v. County of Suffolk, 251 App. Div. 340; affd., 278 N. Y. 45.)
Provisions similar to section 132 have been in our statutes for many years. It has been held that they may have effect as curative acts and as limitation statutes. As curative acts they avoid irregularities only. (People v. Witherbee, 199 App. Div. 272.) When applied to past tax sales these provisions are not statutes of limitations but only curative acts. (Bryan v. McGurk, 200 N. Y. 332.)
Judgment and order reversed on the law and facts, with costs to the appellants, and judgment for appellants for the relief prayed for in the complaint granted, with costs. The findings and form of the decision to be settled before Justice Crapser on notice.